          Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 1 of 18



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

RAUL DELGADO,                                         :
     Plaintiff,                                       :
                                                      :
         v.                                           :        Case No. 3:20-cv-787 (SRU)
                                                      :
LIEUTENANT CONCEPCION and                             :
OFFICER CRUZ,                                         :
     Defendants.                                      :

                                        INITIAL REVIEW ORDER

         Raul Delgado is a sentenced inmate in the custody of Connecticut’s Department of

Correction (the “DOC”), and he is currently confined at the Corrigan-Radgowski Correctional

Center (“Corrigan”). On June 5, 2020, Delgado, proceeding pro se and in forma pauperis, filed

this action pursuant to 42 U.S.C. § 1983. See Compl., Doc. No. 1. Delgado alleges that two

members of the correctional staff at MacDougall-Walker Correctional Institution (“MacDougall-

Walker”)—Lieutenant Concepcion and Officer Cruz—violated his rights under the First, Eighth

and Fourteenth Amendments to the United States Constitution. 1 See id. Delgado does not make

clear what relief he seeks, 2 but, because he has sued the defendants in their individual

capacities, 3 I assume that he seeks money damages.




          1
            Although Delgado does not mention the Fourth Amendment, I also consider whether Delgado sustained a
violation of his Fourth Amendment rights as a result of the strip search that he mentions.
          2
            For instance, under the heading “Relief Requested,” Delgado seeks “(1) “the defendants action taken by
Lieutenant Jamison/Josmon in conducting the Plaintiff disciplinary investigation and; (2) the defendants c/o Cruz
writing a false disciplinary report, set a chain of events in motion.” Compl., Doc. No. 1, at 10. Lieutenant
Jamison/Josmon is not a defendant in this action. (I consider only claims alleged against the defendants listed in
the case caption. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties.”); Thompson v.
Hartford Cty. Med. Dep’t, 2020 WL 2198096, at *3 (D. Conn. May 6, 2020)). Further, nowhere in the complaint
does Delgado explicitly seek either money or injunctive relief.
          3
            Delgado repeatedly asserts that he sues the defendants in their individual capacities. See Compl., Doc.
No. 1, at 4, 6. Delgado also does not request injunctive relief, and so he will not be prejudiced by my construing his
complaint in this way.
                                                          1
         Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 2 of 18



       For the following reasons, I dismiss without prejudice Delgado’s claims. Thus,

Delgado may file an amended complaint if he can cure the deficiencies that I note here.

       I.      Standard of Review

       Under 28 U.S.C. § 1915A, I must review prisoner civil complaints and dismiss any

portion of the complaint that is frivolous or malicious, that fails to state a claim upon which relief

may be granted, or that seeks monetary relief from a defendant who is immune from such relief.

Although detailed allegations are not required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the grounds upon which they are based and to

demonstrate a plausible right to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56

(2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Nevertheless, it is well-established that “[p]ro se complaints ‘must be

construed liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).

       II.     Allegations

       On February 23, 2020, while Delgado was housed at MacDougall-Walker, Officer Cruz

claimed that Delgado was in possession of drugs and ordered Delgado to show him what was in

his pocket. See Compl., Doc. No. 1, at 1. Delgado showed Officer Cruz four packets of sugar.

See id. Delgado said he had nothing else in his pocket and continued on his way. See id. at 2. A




                                                  2
         Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 3 of 18



code was then called, and Delgado was cuffed and sent to the Restricted Housing Unit (the

“RHU”). See id.

       There, Delgado was strip searched. See id. The strip search revealed no drugs; instead, it

revealed only the four packets of sugar. See id. Still, Officer Cruz issued Delgado a disciplinary

report for “Interfering with Safety and Security.” See id. at 2, 19 (copy of the disciplinary

report). Delgado believes that Officer Cruz targeted him for no reason. Id. at 3. Delgado told

Lieutenant Concepcion that “this is wrong,” “my rights [are] being violated,” and “I’m going to

sue you and Officer Cruz for putting me in RHU for no reason.” Id. at 2.

       The next day—February 24—Lieutenant Concepcion conducted an interview with

Delgado. See id. at 2. Delgado expressed his view that it was wrong to place him in

administrative detention for having four packets of sugar. See id. The following day—February

25—Lieutenant Concepcion issued Delgado a second disciplinary report. That disciplinary

report charged Delgado with making a direct threat to Officer Cruz’s safety during the previous

day’s interview. See id. at 1–2, 13 (disciplinary report). However, Delgado claims that he never

threatened Officer Cruz. See id. at 2. Lieutenant Concepcion “twisted” Delgado’s words. Id.

Lieutenant Concepcion and Officer Cruz both “conspired to trap” Delgado “on wrong charges

right from the start.” Id.

       On March 11, 2020, a hearing was held on Delgado’s two disciplinary reports. Delgado

was found “not guilty” on the first disciplinary report (alleging Interfering with Safety and

Security). See id. at 2, 19 (disciplinary report), 22 (summary report). But Delgado was found

guilty on the second disciplinary report (alleging Threats). See id. at 13 (disciplinary report), 15




                                                 3
            Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 4 of 18



(summary report). Delgado received sanctions of 15 days loss of Risk Reduction Earned Credit

(“RREC”), 60 days loss of commissary, and 60 days loss of telephone. Id. at 15.

        In all, Delgado spent twenty days in the RHU,4 where he experienced great discomfort.

Id. at 4–5. In addition to the loss of RREC days and commissary and telephone privileges,

Delgado lost his prison job and family visitation privileges. See id. at 7–8, 15. Delgado was also

transferred to Corrigan, where he can no longer participate in certain programs that are offered

only at MacDougall-Walker. See id. at 5, 7, 25.

        On March 18, 2020, Delgado filed a grievance about a different disciplinary report that

he apparently received on March 5, 2020. See id. at 24–25 (grievance). There is no indication

regarding who issued Delgado the March 5 disciplinary report. That disciplinary report was

apparently issued for making threats to Lieutenant Davis (not a defendant in this action). See id.

at 25. Delgado believes that disciplinary report was issued as “retaliation” based on his incident

with Officer Cruz. See id. On March 25, 2020, Delgado filed a grievance regarding Officer

Cruz’s issuing Delgado the first disciplinary report for “Interfering with Safety and Security” on

February 23, 2020. See id. at 17–18 (grievance). Delgado alleged that Officer Cruz had issued

him a false disciplinary report that resulted in his placement in the RHU. See id. As of May 5,

2020, Delgado had not received an answer to his grievances. 5 See id. at 4.


        4
            Delgado’s allegations concerning his confinement in the RHU and segregation are not clear. Delgado
indicates that he was in the RHU from “2-23-2020 – 3-4-2023 until 3-17, 2020 [20 days until investigation
completed].” Compl., Doc. No. 1, at 4. Later, Delgado states that he “served 17 days in seg[.]” Id. at 8. Finally, a
summary report that Delgado attached to his complaint indicates that Delgado received a sanction of 15 days of
punitive segregation from February 24, 2020 to March 10, 2020. Id. at 15. For purposes of this initial review order,
I construe Delgado’s complaint as alleging that he spent twenty days in the RHU.
         5
            In light of the fact that Delgado’s complaint is dated May 6, 2020 and was filed on June 5, 2020, I
question whether Delgado had exhausted all of his administrative remedies before filing this complaint, as is
required by the Prison Litigation Reform Act. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (explaining that a claim
is not exhausted until the inmate complies with all administrative deadlines and procedures.). Nevertheless, because
Delgado’s allegations do not clearly establish that exhaustion is not complete, I consider the claims on the merits.
                                                         4
         Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 5 of 18



       III.    Discussion

       Delgado’s complaint is rather difficult to understand. But, as best I can tell, Delgado

alleges as follows. First, with respect to the first disciplinary report, Delgado alleges that Officer

Cruz targeted him by (1) issuing him the disciplinary report even though it was blatantly false

and (2) placing him in the RHU. Further, Delgado alleges that Lieutenant Concepcion refused to

investigate Officer Cruz’s conduct or to ensure an adequate disposition of those charges. See

Compl., Doc. No. 1, at 3, 5. Second, with respect to the second disciplinary report, Delgado

alleges that Lieutenant Concepcion issued the disciplinary report as a form of retaliation;

Delgado’s subsequent transfer to Corrigan was also part of that retaliation. See id. at 6–7, 9.

       To the extent Delgado complains of a constitutional violation regarding the issuance of

false disciplinary reports, I note that a “prison inmate has no general constitutional right to be

free from being falsely accused in a misbehavior report.” Boddie v. Schnieder, 105 F.3d 857,

862 (2d Cir. 1997) (citing Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986)). However,

there are “two exceptions to this rule: when an inmate is able to show either (1) that he was

disciplined without adequate due process as a result of the report; or (2) that the report was

issued in retaliation for exercising a constitutionally protected right.” Willey v. Kirkpatrick, 801

F.3d 51, 63 (2d Cir. 2015) (cleaned up); see also Velez v. Burge, 483 F. App’x 626, 628 (2d Cir.

2012) (“[An] inmate must show something more [than being falsely accused], such as that he

was deprived of due process during the resulting disciplinary hearing, or that the misbehavior

report was filed in retaliation for the inmate’s exercise of his constitutional rights.”); Shand v.

Parsons, 2020 WL 1989151, at *3 (D. Conn. Apr. 27, 2020) (same). Thus, I will first consider




                                                  5
         Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 6 of 18



whether Delgado has plausibly alleged retaliation under the First Amendment and/or a violation

of his right to due process under the Fourteenth Amendment.

               A.      First Amendment Retaliation

       When prison officials take adverse action against an inmate that is motivated by

the inmate’s exercise of a protected constitutional right, that inmate may sustain a section 1983

retaliation claim against those prison officials. See Friedl v. City of N.Y., 210 F.3d 79, 85 (2d

Cir. 2000) (“In general, a section 1983 claim will lie where the government takes negative action

against an individual because of his exercise of rights guaranteed by the Constitution or federal

laws.”). To state a claim for First Amendment retaliation, a plaintiff must allege facts showing

“(1) that the speech or conduct at issue was protected, (2) that the defendant took adverse action

against the plaintiff, and (3) that there was a causal connection between the protected speech [or

conduct] and the adverse action.” Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir. 2015) (quoting

Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009)) (cleaned up). District courts must

“approach prisoner retaliation claims with skepticism and particular care, because virtually any

adverse action taken against a prisoner by a prison official—even those otherwise not rising to

the level of a constitutional violation—can be characterized as a constitutionally proscribed

retaliatory act.” Id. at 295 (cleaned up).

       Protected speech or conduct includes filing a lawsuit, an administrative complaint, or a

prison grievance. See id. at 294 (“[I]t is well established that retaliation against a prisoner for

pursuing a grievance violates the right to petition government for the redress of grievances

guaranteed by the First and Fourteenth Amendments and is actionable under § 1983.”) (cleaned

up); Booth v. Comm’r of Corr., 2019 WL 919580, at *5 (D. Conn. Feb. 25, 2019) (“Filing


                                                  6
           Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 7 of 18



complaints and grievances is protected activity.”). Although it is not a settled question,6 some

district courts in this Circuit have determined that verbal or oral complaints regarding the

conduct of prison officials or conditions of confinement may constitute protected speech in the

context of a First Amendment retaliation claim. See McIntosh v. United States, 2016 WL

1274585, at *26 (S.D.N.Y. Mar. 31, 2016) (collecting cases). However, “an inmate does not

retain those First Amendment rights that are inconsistent with his status as a prisoner or with the

legitimate penological objectives of the corrections system.” Pilgrim v. Luther, 571 F.3d 201,

205 (2d Cir. 2009) (quoting Jones v. N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 129

(1977)) (cleaned up).

       “An adverse action is defined as ‘retaliatory conduct that would deter a similarly situated

individual of ordinary firmness from exercising his or her constitutional rights.’” Brandon v.

Kinter, 938 F.3d 21, 40 (2d Cir. 2019) (quoting Davis v. Goord, 320 F.3d 346, 353 (2d Cir.

2003)). To allege causation, an inmate must state facts “suggesting that the protected conduct

was a substantial or motivating factor in the prison official’s decision to take action against

him.” Moore v. Peters, 92 F. Supp. 3d 109, 121 (W.D.N.Y. 2015) (quoting Burton v. Lynch, 664

F. Supp. 2d 349, 367 (S.D.N.Y. 2009)) (cleaned up). “Some of the facts often used to determine

retaliatory motive may include (1) temporal proximity between the protected conduct and the

alleged retaliatory act, (2) the prisoner’s prior good disciplinary record, (3) a finding of not guilty

at the disciplinary hearing, and (4) statements by the officials showing motivation.” Ramos v.

Semple, 2019 WL 2422875, at *2 (D. Conn. June 10, 2019).

       Here, I will dismiss Delgado’s retaliation claim as not plausible because Delgado has not



       6
           See Lenti v. Connecticut, 2020 WL 4275600, at *11 (D. Conn. July 24, 2020) (describing the uncertainty).
                                                         7
            Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 8 of 18



alleged that he engaged in any speech or conduct protected by the First Amendment. Delgado

asserts that Officer Cruz targeted him for no reason and that Lieutenant Concepcion retaliated

against Delgado to cover for Officer Cruz. See Compl., Doc. No. 1, at 3, 5. 7 Delgado maintains

that Officer Cruz and Lieutenant Concepcion conspired to “trap” him on “wrong charges right

from the start.” Id. at 2.

        Viewed in the light most favorable to him, Delgado does not allege facts that plausibly

suggest that he was retaliated against for speech or conduct protected under the First

Amendment. Although Delgado alleges that he filed two grievances about the defendants, those

grievances are irrelevant to the disciplinary reports and retaliation at issue in this case. That is

because those grievances—which Delgado attaches to his complaint—were filed well after the

dates of the alleged retaliation (February 24 and 25). More specifically, on March 18, 2020,

Delgado filed a grievance regarding a disciplinary report concerning threats that Delgado

apparently made to Lieutenant Davis (not a party to this action) and his transfer to Corrigan. See

Compl., Doc. No. 1, at 24–25. On March 25, 2020, Delgado filed a grievance regarding the

allegedly false first disciplinary report that Officer Cruz issued on February 23. Id. at 17–18.

Thus, Delgado filed both of those grievances after the alleged retaliation in this case, which took

place between February 24 and 25. Accordingly, there is no causal connection between the

alleged retaliatory conduct by Officer Cruz and Lieutenant Concepcion (in February 2020) and

the grievances that Delgado filed (in March 2020). Delgado’s complaint does not hint at any



        7
            Delgado does not explicitly say that Lieutenant Concepcion was “covering for” Officer Cruz, but it is a
fair inference from his complaint. That is because Delgado makes mention of a “buddy system” in the DOC. See
Compl., Doc. No. 1, at 3 (“[T]he State of Connecticut D.O.C. has what they call a ‘buddy system.’”); id. at 5 (“LT
Concepcion . . . retaliates against the Plaintiff ‘as way of Buddy System.’”). Although Delgado does not define
what he means by “buddy system,” I take him to mean that he believes correctional staff informally “cover” for each
other.
                                                        8
             Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 9 of 18



other protected speech or conduct that Delgado engaged in before February 23, 2020. In sum,

Delgado’s complaint fails to raise an inference that the alleged retaliatory conduct had any causal

link to Delgado’s engagement in an activity protected by the First Amendment, and so Delgado

has not stated any plausible First Amendment claims of retaliation.8

                  B.       Fourteenth Amendment Procedural Due Process

         Although not entirely clear, Delgado appears to bring a procedural due process claim

against both defendants on the basis of Delgado’s placement in the RHU after Officer Cruz

issued Delgado the first disciplinary report on February 23. Delgado also appears to bring a due

process challenge to the punitive sanctions that resulted from the second disciplinary report

issued by Lieutenant Concepcion regarding Delgado’s threats toward Officer Cruz. See Compl.,

Doc. No. 1, at 7.

         As an initial matter, I note that Delgado complains about losing RREC as a sanction

resulting from the disciplinary hearing regarding his second disciplinary report (threats). See

Compl., Doc. No. 1, at 15. To the extent that Delgado brings a procedural due process challenge

regarding that disciplinary hearing, his claim concerns “mixed sanctions,” i.e., “sanctions that

affect both (a) the duration of his imprisonment and (b) the conditions of his

confinement.” Peralta v. Vasquez, 467 F.3d 98, 104 (2d Cir. 2006). In Heck v. Humphrey, the

Supreme Court held that a section 1983 action seeking money damages for an allegedly

unconstitutional conviction or imprisonment is not cognizable if a decision in favor of the



         8
           Delgado’s claim of retaliatory transfer is not plausible for the additional reason that he has not alleged
facts suggesting that either Officer Cruz or Lieutenant Concepcion were involved in the decision to transfer him to
Corrigan (where he was unable to participate in the same programs that he had participated in at MacDougall-
Walker). See Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“[P]ersonal involvement of defendants in alleged
constitutional deprivations is a prerequisite to an award of damages under § 1983.”) (cleaned up).

                                                          9
        Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 10 of 18



plaintiff would necessarily invalidate a criminal conviction unless that “conviction or sentence

has been reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal . . . , or called into question by a federal court’s issuance of a writ of habeas

corpus.” 512 U.S. 477, 487 (1994) (cleaned up).

        Since Heck, the Supreme Court has made clear that Heck’s favorable termination rule

applies to section 1983 challenges to procedures used in disciplinary proceedings that deprived a

prisoner of RREC. See Peralta, 467 F.3d at 103 (citing Edwards v. Balisok, 520 U.S. 641

(1997)). Further, the Second Circuit has held:

        [A] prisoner subject to such mixed sanctions can proceed separately, under § 1983,
        with a challenge to the sanctions affecting his conditions of confinement without
        satisfying the favorable termination rule, but [] he can only do so if he is willing to
        forgo once and for all any challenge to any sanctions that affect the duration of his
        confinement.

Id. at 104. Thus, Delgado’s procedural due process claim regarding his mixed sanctions

(including the loss of his RREC) is barred by Heck because Delgado has not filed a notice

indicating that he forgoes a challenge to his RREC sanction, which affects the duration of his

confinement. However, Delgado also appears to challenge on due process grounds his

administrative detention in the RHU arising from the first disciplinary report (written by Officer

Cruz). Thus, I consider whether Delgado has alleged any liberty interest in this complaint.

        The Fourteenth Amendment’s Due Process Clause guarantees that States will not

“deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV. The Court must analyze a claim for a violation of procedural due process by (1)

asking whether there exists a liberty or property interest of which a person has been deprived,

and (2) if so, whether the procedures followed by the State were constitutionally sufficient.


                                                  10
        Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 11 of 18



Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam). In the prison context, which

involves persons whose liberty interests have already been severely restricted because of their

confinement, a prisoner cannot show a cognizable deprivation of “liberty” unless he can show

that he was subjected to an “atypical and significant hardship . . . in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). In that analysis, courts

must examine the actual punishment that an inmate received, as well as the conditions and

duration of the punishment. See Davis v. Barrett, 576 F.3d 129, 133–34 (2d Cir. 2009); Palmer

v. Richards, 364 F.3d 60, 64 (2d Cir. 2004).

        With respect to time limits for disciplinary confinement, Sandin held that a prisoner who

was subjected to a disciplinary term of thirty days of confinement in restrictive housing did not

sustain a deprivation of a liberty interest in violation of the Fourteenth Amendment’s Due

Process Clause. 515 U.S. at 486. Such confinement did not give rise to a liberty as an atypical

and significant hardship because “[t]he regime to which [the prisoner] was subjected . . . was

within the range of confinement to be normally expected for one serving an indeterminate term

of 30 years to life.” Id. at 487.

        “[T]he duration of [segregated] confinement is a distinct factor bearing on atypicality and

must be carefully considered.” Colon v. Howard, 215 F.3d 227, 231 (2d Cir. 2000). There is no

“bright line rule that a certain period of [segregated] confinement automatically fails to implicate

due process rights.” Palmer, 364 F.3d at 64. However, precedents in this Circuit do shed

significant light on the question. Generally, a long period of segregation—such as more than

305 days—“is sufficiently atypical to trigger due process protections.” Ellerbe v. Jasion, 2015

WL 1064739, at *5 (D. Conn. Mar. 11, 2015). “Where the plaintiff was confined for an


                                                  11
        Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 12 of 18



intermediate duration—between 101 and 305 days—development of a detailed record of the

conditions of the confinement relative to ordinary prison conditions is required.” Palmer, 364

F.3d at 64–65 (cleaned up). Accordingly, “restrictive confinements of less than 101 days do not

generally raise a liberty interest warranting due process protection, and thus require proof of

conditions more onerous than usual.” Davis, 576 F.3d at 133; Kalwasinski v. Morse, 201 F.3d

103, 107–08 (2d Cir. 1999) (discussing factors relevant to deciding if confinement in SHU

constitutes an atypical hardship).

       Here, Delgado’s allegations do not suggest that he was subjected to “atypical and

significant hardship.” Although the complaint’s allegations are not entirely clear, I have already

explained that I construe Delgado’s allegations liberally to allege that he was subjected to

confinement in the RHU for twenty days. See supra n.4. Delgado alleges that, during his

confinement in the RHU, he experienced great discomfort and lost his job, access to the

commissary, phone, and family visits. See id. at 5, 7–8, 15.

       Construing Delgado’s allegations most broadly, Delgado has not alleged facts that

suggest that he suffered from any atypical and significantly onerous conditions while in

segregation. Twenty days is a relatively short period of segregation that does “not generally

raise a liberty interest warranting due process protection.” Davis, 576 F.3d at 133; see also

McLellan v. Chapdelaine, 2017 WL 388804, at *4 (D. Conn. Jan. 27, 2017) (citing cases for that

proposition); Abrams v. Erfe, 2018 WL 691714, at *13 (D. Conn. Feb. 2, 2018) (holding that 17-

day confinement in segregation was not an “atypical and significant hardship,” particularly in

relation to plaintiff’s 51-year sentence). Delgado is currently serving a five-year sentence. See

Inmate Information, Conn. State Dep’t of Corr., http://www.ctinmateinfo.state.ct.us/ (last visited


                                                12
        Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 13 of 18



Aug. 21, 2020). Although Delgado’s time in the RHU was no doubt unpleasant, it does not rise

to the level of a constitutional violation. See Sealey v. Giltner, 197 F.3d 578, 589 (2d Cir. 1999)

(describing the conditions of a prisoner’s placement in administrative segregation in a special

housing unit as “doubtless unpleasant and somewhat more severe than those of general

population,” but affirming that “the degree of incremental harshness, endured for 101 days, is not

an ‘atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life’”) (quoting Sandin, 515 U.S. at 484).

        Similarly, inmates have no constitutionally protected liberty interests in assignment to a

particular prison job, visitation, phone, or commissary privileges. See, e.g., McLellan, 2017 WL

388804, at *4–5 (loss of commissary and visiting privileges); Groomes v. Frazir, 2017 WL

7410991, at *5 (D. Conn. Nov. 2, 2017) (prison job); Warren v. Irvin, 985 F. Supp. 350, 353

(W.D.N.Y. 1997) (phone). Thus, I conclude that Delgado has not alleged sufficient facts to

show that his conditions of confinement “were so atypical compared to ordinary prison life as to

give rise to a protected liberty interest, particularly in light of the relative brevity of that

confinement.” Burroughs v. Mitchell, 325 F. Supp. 3d 249, 277 (N.D.N.Y. 2018) (dismissing the

plaintiff’s due process claim for failing to establish a liberty interest after being confined to the

SHU for fourteen days without his “personal property, hygiene products, stamps, and

commissary” and without a “functioning toilet or running water for four days”). I dismiss

Delgado’s procedural due process claims without prejudice.

                C.      Eighth Amendment Deliberate Indifference

        Delgado alleges that Officer Cruz and Lieutenant Concepcion’s conduct subjected him to

cruel and unusual punishment in violation of the Eighth Amendment. Although the Constitution


                                                   13
        Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 14 of 18



does not require “comfortable” prison conditions, the Eighth Amendment imposes certain duties

on prison officials to “ensure that inmates receive adequate food, clothing, shelter and medical

care,” and that prison officials “take reasonable measures to guarantee the safety of the

inmates.” Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (cleaned up). To state a deliberate

indifference to health or safety claim under the Eighth Amendment, an inmate must demonstrate

both an objective and a subjective element.

       To meet the objective element, an inmate must allege that he was incarcerated under

conditions that resulted in a “sufficiently serious” deprivation, such as the denial of “the minimal

civilized measure of life’s necessities” or a “substantial risk of serious harm.” Id. at 834 (cleaned

up). To meet the subjective element, an inmate must allege that the defendant prison officials

possessed culpable intent, that is, the officials knew that he faced a substantial risk to his health

or safety and disregarded that risk by failing to take corrective action. See id. at 834, 837. Thus,

an allegation of merely negligent conduct is insufficient. Id. at 835. Rather, the subjective

element requires that a plaintiff allege that prison officials acted with “a mental state equivalent

to subjective recklessness, as the term is used in criminal law.” Salahuddin v. Goord, 467 F.3d

263, 280 (2d Cir. 2006). When evaluating a claim for failure to protect an inmate from harm or

deliberate indifference to inmate safety, the court considers “the facts and circumstances of

which the official was aware at the time he acted or failed to act.” Hartry v. Cty. of Suffolk, 755

F. Supp. 2d 422, 436 (E.D.N.Y. 2010) (cleaned up).

        Delgado does not plausibly allege an Eighth Amendment claim that he was deprived of a

life necessity or subjected to a risk of serious harm. The alleged segregation and deprivations in

this case (loss of phone, visits, commissary, and prison employment) do not amount to cruel and


                                                  14
        Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 15 of 18



unusual punishment as inhumane conditions of confinement. See Bernier v. Sweet, 2018 WL

1047103, at *3 (W.D.N.Y. Feb. 26, 2018) (normal conditions of segregation permitting only two

showers per week did not constitute sufficient deprivation under Eighth Amendment); Marrero

v. Weir, 2014 WL 4799228, at *3 (D. Conn. Sept. 26, 2014) (loss of phone and visitation

privileges do not amount to sufficiently serious deprivation under Eighth Amendment); Fonck v.

Semple, 2018 WL 4654700, at *5 (D. Conn. Sept. 27, 2018) (dismissing conditions of

confinement claim grounded in denial of educational and job opportunities and eligibility for

parole). Because Delgado has not alleged a sufficient deprivation to state a plausible claim of

cruel and unusual punishment, I dismiss his Eighth Amendment claim.

               D.     Fourth Amendment

       Although Delgado nowhere claims that his rights under the Fourth Amendment were

violated, Delgado does recount that he was strip searched before being placed in the RHU. See

Compl., Doc. No. 1, at 2. Because I construe Delgado’s pleading most liberally, I will consider

whether Delgado has raised a plausible Fourth Amendment claim.

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.

amend. IV; see also Terry v. Ohio, 392 U.S. 1, 9 (1968) (“[W]hat the Constitution forbids is not

all searches and seizures, but unreasonable searches and seizures.”) (cleaned up). The

touchstone of the Fourth Amendment is reasonableness. See United States v. Knights, 534 U.S.

112, 118 (2001).

       “[I]nmates retain a limited right of bodily privacy under the Fourth Amendment.” Harris

v. Miller, 818 F.3d 49, 62 (2d Cir. 2016). In determining whether an isolated body search of an


                                                15
        Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 16 of 18



inmate was reasonable, a court should consider four factors: “(1) the scope of the particular

intrusion, (2) the manner in which it is conducted, (3) the justification for initiating it, and (4) the

place in which it is conducted.” Id. at 58 (citing Bell v. Wolfish, 441 U.S. 520, 559 (1979)).

A strip search is unconstitutional under the Fourth Amendment “if it is unrelated to any

legitimate penological goal or if it is designed to intimidate, harass, or punish.” Jean–Laurent v.

Wilkerson, 438 F. Supp. 2d 318, 323 (S.D.N.Y. 2006) (citing, inter alia, Covino v. Patrissi, 967

F.2d 73, 79 (2d Cir. 1992)). Accordingly, strip searches of prisoners are lawful when they are

“reasonably related to legitimate security interests,” a determination that is “peculiarly within the

province and professional expertise of corrections officials.” Florence v. Bd. of Chosen

Freeholders of Cty. of Burlington, 566 U.S. 318, 328 (2012) (quoting Bell, 441 U.S. at 548)

(cleaned up).

        Here, Delgado alleges that after he was suspected of possessing drugs, he was strip

searched to determine whether he had any contraband on his person before being placed in the

RHU. See Compl., Doc. No. 1, at 2. Courts in this district have recently held that, “[p]ursuant to

administrative prison policy, the rule that ‘an inmate be strip-searched when he or she is placed

in either administrative segregation or a restrictive housing unit is reasonable and valid.’” Erfe,

2018 WL 691714, at *10 (quoting Holloway v. Dep’t of Corr., 2013 WL 4834657, at *5 (D.

Conn. Sept. 10, 2013)). Although Delgado alleges that Officer Cruz had Delgado strip searched

because of an improper motivation, Delgado pleads no facts that would support that allegation.

Delgado’s conclusory allegations that Officer Cruz’s conduct constituted an abuse or misuse of

power do not establish that the strip search lacked a legitimate penological purpose. See Compl.,

Doc. No. 1 at 2, 5, 6, 9; Smith v. Local 819 I.B.T. Pension Plan, 291 F.3d 236, 240 (2d Cir. 2002)


                                                  16
        Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 17 of 18



(noting conclusory allegations or legal conclusions are insufficient to state a claim). Because

Delgado has not alleged any facts raising an inference that the strip search was not reasonably

related to a legitimate security interest—or that it was conducted in an unreasonable manner—I

dismiss Delgado’s Fourth Amendment claim.

                                              ORDER

       For the foregoing reasons, I dismiss without prejudice Delgado’s complaint. I will

afford Delgado thirty (30) days from the date of this initial review order to amend his complaint

to correct the deficiencies that I have identified. If Delgado files an amended complaint, he must

include a specific request for relief, i.e., money damages or some form of equitable relief.

Delgado must also name in the caption all defendants against whom he makes claims.

       I caution Delgado that if he has not exhausted all of his administrative remedies, his

claims may be subject to dismissal on a defense motion to dismiss or motion for summary

judgment. If Delgado has not fully exhausted a claim, he may pursue that claim by filing a new

action after the claim is fully exhausted under the DOC administrative remedies procedures.

       Finally, if Delgado seeks to bring a Fourteenth Amendment due process claim

challenging the mixed sanctions imposed as a result of his February 25, 2020 disciplinary report

for threats, Delgado must advise the court in writing, within thirty (30) days of this ruling’s filing

date, whether he waives for all time all claims in this action relating to disciplinary sanctions

affecting the duration of his confinement (i.e., the forfeiture of the 15 days of RREC) in order to

proceed with his claims challenging the disciplinary finding. Failure to file such a statement

within the required time will constitute Delgado’s refusal to waive those claims and will thus

result in the dismissal of his Fourteenth Amendment due process claim.


                                                 17
Case 3:20-cv-00787-SRU Document 10 Filed 08/21/20 Page 18 of 18




It is so ordered.



Dated at Bridgeport, Connecticut this 21st day of August 2020.


                                                   /s/ STEFAN R. UNDERHILL
                                                   Stefan R. Underhill
                                                   United States District Judge




                                       18
